In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-06-00027-CR

______________________________



BILLY JOE CARMON, JR., Appellant


V.


THE STATE OF TEXAS, Appellee





On Appeal from the 8th Judicial District Court

Delta County, Texas

Trial Court No. 6675







Before Morriss, C.J., Carter and Moseley, JJ.

Memorandum Opinion by Justice Moseley


MEMORANDUM OPINION


	Billy Joe Carmon, Jr., pleaded guilty to six indictments alleging sexual assault of a child. 
Carmon elected to have a jury assess his punishment.  The jury recommended sentences of ten years'
imprisonment on each case. (1)  Following the State's request, the trial court ordered the sentences in
five of the cases to run concurrently, and one to run consecutive to those sentences. (2)  Carmon now
appeals.
	Because the issues raised in each appeal are identical, for the reasons stated in our opinion
dated this day in Carmon v. State, cause number 06-06-00023-CR, we affirm the judgment of the
trial court.

						Bailey C. Moseley
						Justice

Date Submitted:	January 29, 2007
Date Decided:		January 30, 2007

Do Not Publish
1. Trial court numbers 6675 and 6676 (our cause numbers 06-06-00027-CR and 06-06-00028-CR) each contained two counts of sexual assault of a child, with a sentence of ten years'
imprisonment received for each count.
2. The trial court ordered the sentence in trial court number 6671 (our cause number 06-06-00023-CR) to run consecutive with sentences imposed in trial court numbers 6672, 6673, 6674,
6675, and 6676 (our cause numbers 06-06-00024-CR, 06-06-00025-CR, 06-06-00026-CR, 06-06-00027-CR, 06-06-00028-CR, respectively). 

hristopher Lee Cobb sought from this Court
a writ directing the trial court to disqualify Gary D. Young, County Attorney of Lamar
County, performing the duties of a district attorney, who now represents the State in the
pending capital murder case against Cobb, a case in which the State seeks the death
penalty.  While Young was in private practice, he represented Cobb on two prior occasions. 
Based on Young's role as Cobb's former attorney, Cobb argued that Young's participation
in the prosecution deprived Cobb of his constitutional rights to due process.
          Young has notified this Court that he and Cobb's current counsel, Steven R. Miears,
have agreed that Young will recuse himself from this prosecution.  This agreement
resolves the controversy pending before this Court.  Accordingly, we dismiss Cobb's
petition as moot.  
          The stay of Cobb's trial heretofore ordered by this Court February 15, 2006, is
hereby dissolved.  


                                                                           Donald R. Ross
                                                                           Justice

Date Submitted:      March 1, 2006
Date Decided:         March 22, 2006